 In the 'Matter of H. McLACHLAN &-Co., INC.andUNITED HATTERS,CAP & MILLINERY WORKERS INTERNATIONAL UNION5 HAT MAKERS'LOCAL ,10, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. R-2584.-Decided June13, 1941Jurisdiction:hat manufacturing industry.Investigation and Certification of Representatives:existence of question:parties stipulated that the Company refused to accord the union recognitionuntil it is certified by the Board ; election necessary.-Unit Appropriate for Collective Bargaining:production employees includingshippers, but excluding executives,foremen, assistantforemen, supervisoryemployees, clerical workers,maintenance employees,machinists,watchmen,firemen, and chauffeurs.Proskauer, Rose c0 Paskus, by Mr. Burton A. Zorn,of New YorkCity, for the Company. '--Mr. Elias Lieberman,of New York City, for the Union.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 8; 1941, United Hatters, Cap &Millinery Workers Inter-national Union, Hat Makers' Local 10, affiliated with the AmericanFederation of Labor, herein called the Union, filed with the RegionalDirector for the Second Region (New York City), a petition al-leging that it question affecting commerce had arisen concerning therepresentation of -employees of H.'Me'Lachlan & Co., Inc., Danbury,Connecticut, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the-National Labor Relations Act;; 49 Stat..449, herein called theAct. ' On- May 9, 1941, the National.Labor Relations Board, hereincalled. ,the Board, acting pursuant to Section 9 (c) of the' Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.32 N. L. 'R. B., No. 118.1--F639', 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 14, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on May 22, 1941; at New YorkChief Trial Examiner.The Company and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.,During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the. Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYH. McLachlan & Co., Inc., is a Connecticut corporation with itsprincipal office and plant, herein involved, at Danbury, Connecticut.It is engaged in the manufacture of men's and ladies' hats in rough.The principal materials used by the Company in the manufacture ofits products are fur, dyes, and shellac.During the 6-month period from November 1, 1940, to April 30,1941, the Company purchased from places outside the State of Con-necticut materials approximating $280,000 in value and constitutingapproximately 44 per cent of its total purchases of materials for useat its Danbury plant.During the,.same period the Company soldand shipped, to places outside the State of Connecticut approximately96, per.cent of its total products; approximating in value $900,000.The Company concedes that it,is engaged in interstate commerce atitsDanbury, Connecticut, plant, within the meaning of the Act.II. THE ORGANIZATION INVOLVEDUnited Hatters, Cap & Millinery' Workers International Union,Hat Makers' Local 10, is a labor, organization affiliated with theAmerican. Federation of Labor. It admits to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing, the parties stipulated that the Union had re-quested the Company to bargain collectively and that the Companyhad refused to do so unless and until the Union is certified as thecollective bargaining agent in an appropriate unit. Ii.McLACHLAN & CO., INC.641There was adduced in evidence a statement of the Regional Di-rector showing substantial designations of the UnionWe find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to, trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist ofall production employees, including shippers, but excluding execu-tives, foremen, assistant foremen, supervisory employees, clericalworkers, maintenance employees, machinists, watchmen, firemen, andchauffeurs.The Company contends that machinists, watchmen, fire-men, and chauffeurs have interests in common with all the other' em-ployees and should be included in the unit.The production employees perform the actual manufacturing op-erations from the mixing and blowing of felt through the forming,coning, and hardening operations to the final operation of brushingthe product, from which point the hats are delivered to the shippingdepartment for shipment.The maintenance employees, among whomapparently are included machinists, are engaged in repairing ma-chines, replacing light bulbs and fuses, and in general repair workthroughout the plant; the watchmen are engaged in preventing theftand fire; and the firemen are engaged in tending boilers; and chauf-feurs in driving.Maintenance employees, machinists, watchmen,firemen, and chauffeurs are ineligible to membership in the Union.It appears that the exclusion of these employees is customary in theUnions' contracts with similar employers.Under the circumstances, ,we are of the opinion that these employees should be excluded fromthe unit.We find that all production employees, including shippers, but ex-cliuding executives, foremen, assistant foremen, supervisory employees,IThestatementof theRegional Director indicates that on the Company'sApril 5, 1941,pay roll ,there were 201 employeeswithin thealleged appropriate unit.In support of itsclaim to represent a substantial number of employees, theUnion submittedto the RegionalDirector 201 applicationand authorization cards bearing the apparently genuine originalsignatures of persons whose names were on the Company'sApril 5,1941,pay roll.Thecards were dated' between ranuary 1 and April15, 1941. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDclerical workers, maintenance employees, machinists, watchmen, fire-men, and chauffeurs, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to the em-ployees of the Company the full benefit of their right to self-organi-zation and to collective bargaining and otherwise effectuate thepolicies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by, and we shall accordingly direct, an election by secretballot among all employees in the. appropriate unit whose namesappear on the Company's pay roll of March 28, 1941,2 subject to suchlimitations and additions as are set forth in the Direction.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.sentation of employees of H. McLachlan & Co., Inc., Danbury,Connecticut; within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production employees' of the Company, including shippers,but excluding executives, foremen, assistant foremen, supervisoryemployees, clericalworkers,maintenance employees,machinists,watchmen, firemen, and chauffeurs, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 '(c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith H. McLachlan & Co., Inc.,' Danbury, Connecticut, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of said Rules2The parties agreed that the Company's pay roll of March 28,1941, should be used todetermine eligibility to participate in the election: H.McLAC'HLAN & CO., INC.-643and Regulations, among all production employees of the Company,including shippers,whose names appear on the Company's March 28,1941, pay roll,including employees who did not work during saidpay-roll period because they were ill or on vacation or_ in the activemilitary service or training of the United States or temporarily laidoff, but excluding executives,foremen, assistant foremen, supervisoryemployees,clericalworkers,maintenance employees,machinists,watchmen,firemen, and chauffeurs,and all persons who have on orsince March,28, 1941, quit or been discharged for cause,to determinewhether or not they desire to be represented by United Hatters,Cap & Millinery Workers International Union,Hat Makers' Local10, affiliated with the American Federation of Labor, for the pur-poses of collectivebargaining.448692-42=vo1 32-42